Citation Nr: 1722067	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-21 853A	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to April 1988.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for degenerative disc disease, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a right hearing loss disability.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  



Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to notify was satisfied by a letter sent in September 2010.

Duty to Assist 

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In September 2010, the VA sent the Veteran a Form 21-4142 General Release for Medical Provider Information to the VA after the Veteran submitted a claim.  He did not return this form.  To the extent possible, the VA has associated records with the Veteran's file.  This includes service treatment records, service personal records, and private treatment records submitted by the Veteran and these documents appear to be complete.  No other relevant records have been identified by the Veteran and are outstanding.  Therefore, VA has met the duty to assist the Veteran in the development of the claim.  

In November 2010, the Veteran underwent a VA examination for his hearing.  The Board finds that the hearing examination in conjunction with other evidence is adequate for service connection purposes for hearing loss.  The February 2010 examination's findings regarding the Veteran's back disability are addressed in the remand section below and the Board makes no finding regarding the adequacy of back examination at this time.

The Veteran's representative contends that the Veteran's hearing examination "is now too old to provide a true disability picture" and the Veteran is entitled to a new examination for this reason.  See February 2017 Appellate Brief.  The representative did not, and the Veteran has not, specifically indicated that the Veteran's condition has worsened since the examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  There is no claim that the VA examination was somehow inadequate.  Therefore, a remand for a new hearing examination is not necessary.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including for an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Analysis

The Veteran claims his hearing loss was caused by 81 mm mortars used when he was part of an artillery division in 1975-1977.  See, e.g., March 2011 Notice of Disagreement.

In this case, the record do not show that the Veteran's hearing loss ever reached the level of disability described under 38 C.F.R. § 3.385.  The Veteran had one post service hearing test, which occurred during his November 2010 VA examination with the following results:

HERTZ
500
1000
2000
3000
4000
LEFT
20
20
20
15
15
RIGHT
20
20
 25
10
5

Maryland CNC Test for both ears was 98 percent.  The examiner found "results suggested a sensori-neural hearing loss in the right ear and sensori-neural hearing loss in the audiometric testing suggested normal acuity in right ear and mild hearing loss at 8000Hz in left.  Normal tympanograms, excellent Speech Discrimination Studies Bilaterally."  The examiner found the Veteran's hearing was normal.

There are no other post service hearing tests of record.  Therefore, the evidence of record shows that the Veteran does not have hearing loss disability under 38 C.F.R. § 3.385.  This examination result is affirmative evidence against a current hearing loss disability.   We also note that he did not have a right ear hearing loss disability during service and he did not have characteristic manifestations sufficient to identify sensorineural hearing loss during service or within one year of separation.

While the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown above, the symptoms he has reported are not supported by medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability for VA purposes.  As there is no competent evidence of a current disability, service connection for hearing loss must be denied.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for right ear hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right ear hearing loss disability is denied.



REMAND

The February 2010 VA examination rationale for why the Veteran's back disability was not caused by service included that the Veteran's "post-service [truck driving] job requires repetitive heavy lifting."  The Veteran subsequently submitted statements recounting that his job did not, in fact, involve any lifting as his truck's cargo came preloaded and he has never worked in a job that required heavy lifting.  See March 2011 Notice of Disagreement; February 2012 Statement in Support of Claim.  Based on the February 2010 VA examination, which only listed the Veteran's job and did not discuss any lifting, a remand is necessary for an addendum opinion.

Additionally, the Veteran claimed that he had "medical records [that] show there is a long history of complaints regarding the back pain and that [the Veteran] had several treatments related to the [back] injury.  I have even had several doctor visits for the same problems since leaving the military."  See March 2011 Notice of Disagreement.  The medical evidence of record does not reflect the Veteran's statements, showing only one reference for low back pain in a July 2008 private treatment document.  On remand, the Veteran should be given another opportunity to identify treatment records for his back.

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran an additional opportunity to identify and authorize the release of any outstanding medical treatment records regarding the back.

2.  Request an addendum opinion from the examiner who wrote the February 2010 medical opinion.  If the examiner is unavailable, obtain an addendum opinion from another examiner after he or she considers the evidence of record.  The examiner should consider the February 2012 Statement in Support of Claim regarding the nature of the Veteran's post-service employment.

The examiner must provide an opinion on whether it is as least as likely as not (50 percent probability or more) that the Veteran's back disability is caused or aggravated by service.  

3.  After completing the requested action, readjudicate the claim in light of all the pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and the Veteran's representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


